United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                  August 29, 2002

By the Court:


No. 01-3000

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Southern District
                                               of Illinois
      v.
                                               No. 4:00CR40072-001
CARLOS D. KNOX,
    Defendant-Appellant.                       J. Phil Gilbert,
                                               Judge.

                                       Order

      The opinion of this court issued on August 28, 2002, is amended as follows:

       At the bottom of page 5 the citation to United States v. Nolan, 910 F.2d 1553,
1559, 1561 (7th Cir. 2000) should be changed to United States v. Nolan, 910 F.2d 1553,
1559, 1561 (7th Cir. 1990).